Exhibit 10.20

AMGEN INC. EXECUTIVE

NONQUALIFIED RETIREMENT PLAN

WHEREAS, Amgen Inc., a Delaware corporation (the “Company”) established the
Amgen Inc. Executive Nonqualified Retirement Plan effective as of January 1,
2001, to provide supplemental retirement income benefits for a select group of
management and highly compensated employees through Company contributions; and

WHEREAS, the Company desires to amend and restate the Plan, effective as of
January 1, 2009, subject to any earlier date specifically set forth within the
Plan, in order to comply with Section 409A of the Internal Revenue Code and
related Treasury Regulations, and to incorporate prior amendments;

NOW, THEREFORE, effective as of January 1, 2009, subject to any earlier date
specifically set forth within the Plan, the Plan is hereby amended and restated
to read as follows:

ARTICLE I.

TITLE AND DEFINITIONS

1.1 Title.

This Plan shall be known as the Amgen Inc. Executive Nonqualified Retirement
Plan.

1.2 Definitions.

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

(a) “Affiliate” shall mean, with respect to any entity, all other entities with
which the subject entity would be aggregated and treated as a single employer
under Code Section 414(b) (controlled group of corporations) and Code
Section 414(c) (a group of trades or businesses, whether or not incorporated,
under common control), as applicable.

(b) “Beneficiary” or “Beneficiaries” shall mean the person or persons, including
a trustee, personal representative or other fiduciary, last designated in
writing by a Participant in accordance with the procedures established by the
Committee to receive the benefits specified hereunder in the event of the
Participant’s death. However, no designation of a Beneficiary other than the
Participant’s spouse shall be valid unless consented in writing by such spouse.
No Beneficiary designation shall become effective until it is filed with the
Committee. Any designation shall be revocable at any time through a written
instrument filed by the Participant with. the Committee with or without the
consent of the previous Beneficiary, (unless such previous Beneficiary was the
Participant’s spouse). If there is no Beneficiary designation in effect, or the
designated Beneficiary does not survive the Participant, then the Participant’s
spouse shall be the Beneficiary. If there is no surviving spouse, the duly
appointed and currently acting personal representative of the Participant’s
estate (which shall include either the Participant’s probate estate or living
trust) shall be the Beneficiary. In any case where there is no such personal
representative of the Participant’s estate duly appointed and acting in that
capacity within 90 days after the Participant’s death (or such extended period
as the Committee determines is reasonably necessary to allow such personal
representative to be appointed, but not to exceed 180 days after the
Participant’s death), then Beneficiary shall mean the person or persons who can
verify by affidavit or court order to the satisfaction of the Committee that
they are legally entitled to receive the benefits specified hereunder. In the
event any amount is payable under the Plan to a minor, payment shall not be made
to the minor, but instead be paid (a) to that person’s living parent(s) to act
as custodian, (b) if that person’s parents are then divorced, and



--------------------------------------------------------------------------------

one parent is the sole custodial parent, to such custodial parent, or (c) if no
parent of that person is then living, to a custodian selected by the Committee
to hold the funds for the minor under the Uniform Transfers or Gifts to Minors
Act in effect in the jurisdiction in which the minor resides. If no parent is
living and the Committee decides not to select another custodian to hold the
funds for the minor, then payment shall be made to the duly appointed and
currently acting guardian of the estate for the minor or, if no guardian of the
estate for the minor is duly appointed and currently acting within 60 days after
the date the amount becomes payable, payment shall be deposited with the court
having jurisdiction over the estate of the minor. Payment by the Company
pursuant to any unrevoked Beneficiary designation, or to the Participant’s
estate if no such designation exists, of all benefits owed hereunder shall
terminate any and all liability of the Company.

(c) “Board of Directors” or “Board” shall mean the Board of Directors of the
Company.

(d) “Cause” shall mean (i) a Participant’s conviction of a felony, (ii) the
engaging by Participant in conduct that constitutes willful gross neglect or
willful gross misconduct in carrying out his or her duties to the Company,
resulting, in either case, in material economic harm to the Company, unless the
Participant believed in good faith that such conduct was in, or not contrary to,
the best interests of the Company, (iii) the Participant’s material breach of
any of the terms of his or her offer letter agreement or the Proprietary
Information and Inventions Agreement or (iv) the Participant’s failure to follow
any lawful directive of Amgen Inc.’s Chief Executive Officer with respect to the
Participant’s employment. For purposes hereof, no act, or failure to act, by
Participant shall be deemed “willful” unless done, or omitted to be done, by
Participant not in good faith.

(e) “Change of Control” shall be as defined under the Amgen Inc. Change of
Control Severance Plan.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(g) “Committee” shall mean the Compensation Committee of the Board.

(h) “Company” shall mean Amgen Inc., and any successor corporations. Company
shall also include affiliates and subsidiaries of Amgen Inc., and any successor
corporations, if the Committee provides that such corporation shall participate
in the Plan.

(i) “Company Discretionary Contributions” shall mean, for each Participant, the
discretionary amount that the Company allocates to a Participant under this Plan
as determined by the Committee. Such amount may differ from Participant to
Participant, including no contributions.

(j) “Crediting Date” shall mean the date, as determined by the Committee, on
which a Participant’s Nonqualified Retirement Account is credited with the
Company Discretionary Amount.

(k) “Disability” shall mean a permanent and total disability that has been
certified by the Social Security Administration prior a Participant’s Separation
from Service.

(l) “Disability Prorated Nonqualified Retirement Account Amount” shall mean
portion of the Nonqualified Retirement Account Amount based upon the ratio of
(x) the sum of the number of full months of the Participant’s active employment
with the Company plus 24 months and (y) the number of months between the
Participant’s first day of participation in the plan and the Crediting Date.

(m) “Effective Date” shall mean January 1, 2009, subject to any earlier date
specifically set forth within the Plan.



--------------------------------------------------------------------------------

(n) “Eligible Employee” shall mean individuals selected by the Committee, in its
sole discretion, from those staff members of the Company.

(o) “Employer” shall mean, for the purpose of determining whether a Participant
has experienced a Separation from Service, the entity for which the Participant
performs services and with respect to which the legally binding right to
compensation deferred or contributed under this Plan arises and all of its
Affiliates.

(p) “Nonqualified Retirement Account” shall mean the bookkeeping account
maintained by Company for each Participant that is credited with an amount equal
to the Company Discretionary Amount, if any, and any interest credited pursuant
to Article 4.

(q) “Participant” shall mean any Eligible Employee who is selected by the
Committee, in its sole discretion, to participate in the Plan.

(r) “Plan” shall mean the Amgen Inc. Executive Nonqualified Retirement Plan set
forth herein, now in effect, or as amended from time to time.

(s) “Plan Year” shall mean the initial period beginning on January 1, 2001 and
ending on December 31, 2001 and thereafter the 12 consecutive month period
beginning on each January 1 and ending on each December 31.

(t) “Prorated Nonqualified Retirement Account Amount” shall mean a prorated
portion of the Nonqualified Retirement Account Amount based upon the ratio of
(i) the number of full months of the Participant’s active employment with the
Company and (ii) the number of months between the Participant’s first day of
participation in the Plan and the Crediting Date, provided, however, that if
such a termination of employment occurs within 2 years after a Change of Control
of the Company, as defined in the Amgen Inc. Change of Control Severance Plan,
the Participant shall be paid (i) the Prorated Nonqualified Retirement Account
Amount plus (ii) an amount equal to the Discretionary Company Contribution minus
the sum of (x) the Prorated Nonqualified Retirement Account Amount and (y) an
amount equal to the aggregate spread between the exercise prices of the
Participant’s unvested Company stock options which are in the money and the
vesting of which is accelerated by the Change of Control and the NASDAQ closing
price of the Company stock, with such spread being determined as of the date of
the Change of Control. (See Appendix C for an example).

(u) “Retirement Date” shall mean the date upon which a Participant completes 10
years of active employment with the Company and attains age sixty (60).

(v) “Separation from Service” shall mean the termination of services provided by
a Participant to his or her Employer, whether voluntarily or involuntarily, as
determined by the Committee in accordance with Treasury Regulation
Section 1.409A-1(h). In determining whether a Participant has experienced a
Separation from Service, the following provisions shall apply:

(i) Except as otherwise provided in Section 1.2(v)(ii), a Separation from
Service shall occur when a Participant experiences a termination of employment
with his or her Employer. A Participant shall be considered to have experienced
a termination of employment when the facts and circumstances indicate that
either (i) the Participant is not reasonably expected to perform further
services for the Employer after a certain date, or (ii) that the level of bona
fide services the Participant will perform for the Employer after such date
(whether as an employee or as an independent contractor) will permanently
decrease to no more than 49% of the average level of bona fide services
performed by such Participant (whether as an employee or an independent
contractor) over the immediately preceding 36-



--------------------------------------------------------------------------------

month period (or full period of services to the Employer if the Participant has
been providing services to the Employer for less than 36 months).

(ii) If a Participant is on military leave, sick leave, or other bona fide leave
of absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed six months, or longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of leave exceeds six months and the Participant does not
retain a right to reemployment under an applicable statute or by contract, the
Participant will incur a Separation from Service as of the first day immediately
following the end of such six-month period. However, where a Participant’s leave
of absence is due to his or her “disability” (as defined below), a 29-month
period of absence will be substituted for such six-month period. In applying the
provisions of this paragraph, a leave of absence shall be considered a bona fide
leave of absence only if there is a reasonable expectation that the Participant
will return to perform services for the Employer. For purposes of this
Section 1.2(v)(ii), “disability” shall mean any medically determinable physical
or mental impairment resulting in a Participant’s inability to perform the
duties of his or her position or any substantially similar position, where such
impairment can be expected to result in death or can be expected to last for a
continuous period of not less than six months. The determination of whether a
Participant is disabled shall be made by the Employer’s short-term disability
insurance carrier or administrator (or, if none, by the Committee).

(iii) Notwithstanding the foregoing, if a Participant provides services to the
Employer as both an Eligible Employee and a member of the Board, then to the
extent permitted by Treasury Regulation Section 1.409A-1(h)(5), the services
provided by such Participant as a Board member shall not be taken into account
in determining whether the Participant experiences a Separation from Service.

ARTICLE II.

PARTICIPATION

2.1 An Eligible Employee shall become a Participant in the Plan if the Committee
designates such Eligible Employee, in writing, as a Participant. The Committee
shall also designate the date on which an Eligible Employee becomes a
Participant.

ARTICLE III.

ACCOUNTS AND TRUST FUNDING

3.1 Nonqualified Retirement Account.

(a) The Committee shall establish and maintain a Nonqualified Retirement Account
for each Participant under the Plan, which shall be credited the amount of
Company Discretionary Contributions, if any, contributed to the Plan on behalf
of such Participant.

3.2 Trust Funding.

The Company shall pay all Plan benefits. At its discretion, the Committee may
establish one or more trusts, with such trustees as the Board may approve, for
the purpose of providing for the payment of such benefits.

Although the principal of such a trust and any earnings thereon shall be held
separate and apart from other funds of Company and shall be used exclusively for
the uses and purposes of Plan Participants and Beneficiaries as set forth
therein, neither the Participant nor their Beneficiaries shall have



--------------------------------------------------------------------------------

any preferred claim on, or any beneficial ownership in, any assets of the trust
prior to the time such assets are paid to the Participants or Beneficiaries as
benefits and all rights created under this Plan shall be unsecured contractual
rights of Plan Participants and Beneficiaries against the Company. Any assets
held in the Trust will be subject to the claims of Company’s general creditors
under federal and state law in the event of insolvency.

ARTICLE IV.

CREDITING OF ACCOUNTS

4.1 Crediting of Company Discretionary Contributions. If the Participant is
actively employed by the company on the Crediting Date, the Company shall credit
the Nonqualified Retirement Account with the Company Discretionary
Contributions.

4.2 Termination of Employment before Crediting Date. In the event that the
Participant’s active employment with the Company is terminated before the
Crediting Date for any reason, no credits will be made to the Nonqualified
Retirement Account and the Participant will not be paid any portion of the
Nonqualified Retirement Account, except as set forth below:

(a) If the Participant’s employment is terminated by reason of the Participant’s
Disability before the Crediting Date, the Company shall pay the Participant a
Disability Prorated Nonqualified Retirement Account Amount in accordance with
the provisions of Article V. No interest shall be credited on any such payment.

(b) If the Participant’s employment is terminated by the Company without Cause
before the Crediting Date, the Company shall pay the Participant a Prorated
Nonqualified Retirement Account Amount in accordance with the provisions of
Article V. No interest shall be credited on any such payment.

4.3 Interest. No interest shall be credited to the Nonqualified Retirement
Account prior to the Crediting Date, in any event. However, if the Participant
is actively employed by the Company on the Crediting Date, from and after the
Crediting Date the Company shall credit the Nonqualified Retirement Account with
interest as set forth below.

(a) Interest after Retirement Date. If the Participant continues to be actively
employed by the Company until his or her Retirement Date, the Company shall
credit interest annually on the Nonqualified Retirement Account at a rate equal
to 125% of the 10-year moving average yield on 10-year U.S. Treasury notes,
adjusted annually and compounded annually, from the Crediting Date until the
date upon which the Nonqualified Retirement Account and accrued interest is
distributed. In the event that the Participant elects to receive his or her
distribution in installments, as provided below in Section 5.1(b), interest will
be credited on the declining balance of the Nonqualified Retirement Account
until it is finally distributed.

(b) Interest before Retirement Date. If the Participant’s employment with the
Company is terminated for any reason before his or her Retirement Date, the
Company shall credit interest annually on the Nonqualified Retirement Account at
a rate equal to 100% of the 10-year moving average yield on 10-year U.S.
Treasury notes, adjusted annually and compounded annually, from the Crediting
Date until the date upon which the Nonqualified Retirement Account, and accrued
interest is distributed to the Participant.



--------------------------------------------------------------------------------

ARTICLE V.

DISTRIBUTIONS

5.1 Distribution of Accounts. The Company shall make distributions from the
Nonqualified Retirement Account as set forth below.

(a) Distribution upon Separation from Service before Retirement Date. If the
Participant experiences a Separation from Service for any reason before the
Participant’s Retirement Date, the amount credited to the Participant’s
Nonqualified Retirement Account, plus interest credited to the date of the
Participant’s Separation from Service, shall be distributed to the Participant
in a lump-sum payment as soon as administratively practicable during the Plan
Year immediately following the Plan Year in which such Separation from Service
occurs.

(b) Distribution upon Separation from Service after Retirement Date. If the
Participant experiences a Separation from Service for any reason after the
Participant’s Retirement Date, the amount credited to the Participant’s
Nonqualified Retirement Account, plus interest credited to the date of the
Participant’s Separation from Service, shall be distributed to the Participant
in a lump-sump payment as soon as administratively practicable during the Plan
Year immediately following the Plan Year in which such Separation from Service
occurs, unless the Participant elects on an Election Form, within the timeframes
set forth in Section 5.1(d), to receive substantially equal annual installment
payments. Installment payments will commence as soon as administratively
practicable in the Plan Year immediately following the Plan Year in which the
Participant experiences a Separation from Service, and will end in the Plan Year
specified in the Election Form, which shall not be later than the Plan Year that
includes the ten-year anniversary of the Participant’s Separation from Service.
For purposes of this Plan, the right to receive a benefit payment in annual
installments shall be treated as the entitlement to a single payment.

(c) Distribution upon Death. In the event of the Participant’s death, any unpaid
amounts with respect to the Nonqualified Retirement Account shall be paid to the
Participant’s Beneficiary or Beneficiaries. The Participant shall elect on an
Election Form, within the timeframes set forth in Section 5.1(d), whether, in
the event the Participant dies before receiving any payments, his or her
Nonqualified Retirement Account shall be paid to his or her Beneficiary as a
lump sum or in up to ten substantially equal annual installment payments; if the
Participant has failed to make such an election, then such amount shall be paid
to the Beneficiary in a lump sum. Any lump-sum payment or initial installment
payment that is made in accordance with this paragraph shall be paid within 60
days of the Participant’s death. If a Participant dies after installment
payments have commenced but before his or her Nonqualified Retirement Account is
paid in full, then the Participant’s remaining installment payments shall
continue and shall be paid to the Participant’s Beneficiary over the remaining
number of years and in the same amounts as payments would have been made to the
Participant if the Participant had survived.

(d) Time for Making Elections. Elections permitted pursuant to this Section 5.1
must be made within 30 days after the date that the Participant becomes eligible
to participate in the Plan, provided that the Participant has not been eligible
to participate in this Plan or in any other plan that would be aggregated with
this Plan under Treasury Regulation Section 1.409A-1(c) at any time during the
24-month period ending on the date that he or she becomes eligible to
participate in the Plan, in accordance with Treasury Regulation
Section 1.409A-2(a)(7)(ii).

5.2 Distribution Election Changes. Subject to Section 5.4, with respect to each
distribution election made pursuant to this Article V, a Participant may have a
one-time opportunity to extend the payment date and/or change the form of
payment initially designated; provided, however, (i) the new distribution
election shall have no effect until at least 12 months after the date on which
such election is



--------------------------------------------------------------------------------

made, (ii) the payment date must be at least five years after the previously
designated payment date (for Separation from Service distribution elections
only) and must involve completion of all payments not later than the end of the
Plan Year that includes the ten-year anniversary of the Participant’s Separation
from Service or death, and (iii) the election must be made at least 12 months
prior to the previously designated payment date. The “previously designated
payment date” in the preceding sentence shall be January 1 of the Plan Year in
which the payment was initially scheduled to occur, which shall include only the
first payment in the case of installment payments.

5.3 Six-Month Delayed Payment. If, at the time of the Participant’s Separation
from Service, the Participant is a “specified employee” (within the meaning of
Section 409A of the Code and Treasury Regulation Section 1.409A-1(i)), the
Company will not pay or provide any “Specified Benefits” (as defined herein)
during the six-month period beginning with the date of the Participant’s
Separation from Service (the “409A Suspension Period”). In the event of a
Participant’s death, however, the Specified Benefits shall be paid to the
Participant’s Beneficiary without regard to the 409A Suspension Period. For
purposes of this Plan, “Specified Benefits” are any amounts of the Participant’s
Nonqualified Retirement Account that would be subject to Section 409A additional
taxes if the Company were to pay them, pursuant to this Plan, on account of the
Participant’s Separation from Service. During the 409A Suspension Period, the
Nonqualified Retirement Account will continue to be credited or debited in
accordance with Article IV above until the Nonqualified Retirement Account is
distributed. Within 14 calendar days after the end of the 409A Suspension
Period, the Participant shall be paid a lump-sum payment in cash equal to any
Specified Benefits delayed during the 409A Suspension Period.

5.4 Special Transition Rule for 2008. This Section is effective October 1, 2008.
With respect to Article V only, the Committee shall, in accordance with the
rules established by the Committee and pursuant to Notice 2007-86, provide a
limited period in 2008 in which Participants may make distribution elections
with respect to all or part of their Nonqualified Retirement Accounts. On or
before the deadline established by the Committee, which in no event shall be
later than December 31, 2008, Participants shall make any such elections on an
Election Form that the Committee provides. Any distribution election made by a
Participant, and accepted by the Committee, shall not be treated as a change in
either the form or timing of a Participant’s benefit payment for purposes of
Code Section 409A or Section 5.2 of the Plan. If any distribution election
submitted by a Participant in accordance with this Section 5.4 either
(i) relates to an amount that would otherwise be paid to the Participant in
2008, or (ii) would cause an amount to be paid to the Participant in 2008, such
election shall not be effective with respect to such amount.

5.5 Accelerated Distributions. Distributions may not be accelerated, except as
provided in this Section 5.5 and Section 7.5. Distributions may be accelerated
under the following circumstances:

(a) A Participant who has elected to receive installment payments subsequently
elects to change from installments to a lump-sum distribution, provided the
change in the distribution election satisfies the requirements set forth in
Section 5.2 above.

(b) The Participant becomes liable for FICA taxes with respect to any portion of
the Participant’s Nonqualified Retirement Account, provided that if an
accelerated distribution is made pursuant to this paragraph, the amount
distributed shall not exceed the aggregate of the FICA taxes imposed on the
Participant’s Nonqualified Retirement Account plus any income tax withholding
required for the FICA withholdings.

(c) The Plan fails to meet the requirements of Code Section 409A with respect to
the Participant, provided that if an accelerated distribution is made pursuant
to this paragraph, the amount that shall be distributed shall not exceed the
amount required to be included in income as a result of the failure to comply
with Code Section 409A.



--------------------------------------------------------------------------------

5.6 Delayed Distributions. Except as provided in Sections 5.2, 5.3, 5.4, and
this Section 5.6, payments may not be delayed. Distributions may be delayed
under the following circumstances:

(a) If the Company reasonably anticipates that the Company’s deduction with
respect to any distribution from this Plan would be limited or eliminated by
application of Code Section 162(m), then to the extent permitted by Treasury
Regulation Section 1.409A-2(b)(7)(i), payment shall be delayed as deemed
necessary to ensure that the entire amount of any distribution from this Plan is
deductible. Any amounts for which distribution is delayed pursuant to this
Section shall continue to be credited or debited with additional amounts in
accordance with Article IV. The delayed amounts (as adjusted for any amounts
credited or debited thereon) shall be distributed to the Participant (or his
Beneficiary in the event of the Participant’s death) at the earliest date the
Company reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of Code Section 162(m).

(b) The Committee may delay payment if it reasonably anticipates that making the
payment would violate federal securities laws or other applicable law, provided
the Company treats all payments to similarly situated Participants on a
reasonably consistent basis and the payment is made at the earliest date at
which the Committee reasonably anticipates that the making of the payment will
not cause a violation.

ARTICLE VI.

ADMINISTRATION

6.1 Powers and Duties of the Committee.

(a) The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms, shall be charged with the general
administration of the Plan, and shall have all powers necessary to accomplish
its purposes as set forth herein, including, but not by way of limitation, the
following:

(1) To construe and interpret the terms and provisions of the Plan and to remedy
any inconsistencies or ambiguities hereunder;

(2) To select employees eligible to participate in the Plan;

(3) To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;

(4) To maintain all records that may be necessary for the administration of the
Plan;

(5) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

(6) To make and publish such rules for the regulation of the Plan and procedures
for the administration of the Plan as are not inconsistent with the terms
hereof;

(7) To appoint a plan administrator or any other agent, and to delegate to them
such powers and duties in connection with the administration of the Plan as the
Committee may from time to time prescribe; and

(8) To take all actions necessary for the administration of the Plan.



--------------------------------------------------------------------------------

6.2 Construction and Interpretation.

The Committee shall have full discretion to construe and interpret the terms and
provisions of this Plan, which interpretations or construction shall be final
and binding on all parties, including but not limited to the Company and any
Participant or Beneficiary. The Committee shall administer such terms and
provisions in a uniform and nondiscriminatory manner and in full accordance with
any and all laws applicable to the Plan.

6.3 Information.

To enable the Committee to perform its functions, the Company shall supply full
and timely information to the Committee on all matters relating to the
Compensation of all Participants, their death or other events that cause
termination of their participation in this Plan, and such other pertinent facts
as the Committee may require.

6.4 Compensation, Expenses and Indemnity.

(a) The members of the Committee shall serve without compensation for their
services hereunder.

(b) The Committee is authorized at the expense of the Company to employ such
legal counsel and other advisors as it may deem advisable to assist in the
performance of its duties hereunder. Expenses and fees in connection with the
administration of the Plan shall be paid by the Company.

(c) To the extent permitted by applicable state law, the Company shall indemnify
and save harmless the Committee and each member thereof, the Board of Directors
and any delegate of the Committee who is an employee of the Company against any
and all expenses, liabilities and claims, including legal fees to defend against
such liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or provided by the Company under any bylaw, agreement or otherwise, as
such indemnities are permitted under state law.

6.5 Annual Statements.

Under procedures established by the Committee, a Participant shall receive a
statement with respect to such Participant’s Accounts on an annual basis as of
each December 31.

6.6 Disputes.

(a) Claim.

A person who believes that he or she is being denied a benefit to which he or
she is entitled under this Agreement (hereinafter referred to as “Claimant”) may
file a written request for such benefit with the Company, setting forth his or
her claim. The request must be addressed to the Vice President, Human Resources,
or his designee, of the Company at its then principal place of business.

(b) Claim Decision.

Upon receipt of a claim, the Company shall advise the Claimant that a reply will
be forthcoming within ninety (90) days and shall, in fact, deliver such reply
within such period. The



--------------------------------------------------------------------------------

Company may, however, extend the reply period for an additional ninety (90) days
for special circumstances.

If the claim is denied in whole or in part, the Company shall inform the
Claimant in writing, using language calculated to be understood by the Claimant,
setting forth: (i) the specified reason or reasons for such denial; (ii) the
specific reference to pertinent provisions of this Agreement on which such
denial is based; (iii) a description of any additional material or information
necessary for the Claimant to perfect his or her claim and an explanation of why
such material or such information is necessary; (iv) appropriate information as
to the steps to be taken if the Claimant wishes to submit the claim for review;
and (v) the time limits for requesting a review under subsection (c).

(c) Request For Review.

With sixty (60) days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Committee review
the determination of the Company. Such request must be addressed to the
Secretary of the Company, as its then principal place of business. The Claimant
or his or her duly authorized representative may, but need not, review the
pertinent documents and submit issues and comments in writing for consideration
by the Committee. If the Claimant does not request a review within such sixty
(60) day period, he or she shall be barred and estoppel from challenging the
Company’s determination.

(d) Review of Decision.

Within sixty (60) days after the Committee’s receipt of a request for review,
after considering all materials presented by the Claimant, the Committee will
inform the Participant in writing, in a manner calculated to be understood by
the Claimant, the decision setting forth the specific reasons for the decision
contained specific references to the pertinent provisions of this Agreement on
which the decision is based. If special circumstances require that the sixty
(60) day time period be extended, the Committee will so notify the Claimant and
will render the decision as soon as possible, but no later than one hundred
twenty (120) days after receipt of the request for review.

ARTICLE VII.

MISCELLANEOUS

7.1 Unsecured General Creditor.

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company. No assets of the Company shall be held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Plan. Any and all of the Company’s assets shall be, and remain, the general
unpledged, unrestricted assets of the Company. The Company’s obligation under
the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of the Participants and
Beneficiaries shall be no greater than those of unsecured general creditors. It
is the intention of the Company that this Plan be unfunded for purposes of the
Code and for purposes of Title I of ERISA.

7.2 Restriction Against Assignment.

The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation.



--------------------------------------------------------------------------------

(a) No right, title or interest in the Plan or in any account may be sold,
pledged, assigned or transferred in any manner other than by will or the laws of
descent and distribution. No right, title or interest in the Plan or in any
Account shall be liable for the debts, contracts or engagements of the
Participant or his successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

(b) Notwithstanding the provisions of a subsection, a Participant’s interest in
his Account may be transferred by the Participant pursuant to a domestic
relations order that constitutes a “qualified domestic relations order” as
defined by the Code or Title I of ERISA.

7.3 Taxes and Withholding.

(a) Participant Responsibility for Taxes. Except to the extent specifically
provided within this Plan or any separate written agreement between a
Participant and the Employer, a Participant shall be solely responsible for the
satisfaction of any taxes with respect to the benefits payable to the
Participant under this Plan (including, but not limited to, employment taxes
imposed on employees and additional taxes on nonqualified deferred
compensation). Although the Company intends and expects that the Plan and its
payments and benefits will not give rise to taxes imposed under Section 409A of
the Code, neither the Company, nor its employees, directors, or agents shall
have any obligation to mitigate or to hold any Participant harmless from any or
all of such taxes.

(b) Withholding. The Participant’s Employer(s), or the trustee of the trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the trust, respectively
(whichever is making the payment). The Participant’s Employer, or the trustee of
the trust, shall withhold from any payments made to a Participant under this
Plan any garnishment of wages in amounts and in a manner to be determined by the
sole discretion of the Employer(s) and the trustee of the trust, respectively
(whichever is making the payment).

7.4 Plan Amendment, Modification, or Suspension.

(a) Plan Amendment, Modification or Suspension. The Committee may amend, modify
or suspend the Plan in whole or in part, except that no amendment, modification
or suspension shall have any retroactive effect to reduce any amounts allocated
to a Participant’s Accounts.

(b) Amendment for 409A Compliance. This Plan is intended to comply with
Section 409A of the Code, and the Company shall have complete discretion to
interpret and construe this Plan and any associated documents in any manner that
establishes an exemption from or otherwise conforms them to the requirements of
Section 409A. If, for any reason including imprecision in drafting, any Plan
provision does not accurately reflect its intended establishment of an exemption
from or compliance with Section 409A of the Code, as demonstrated by consistent
interpretations or other evidence of intent, the provision shall be considered
ambiguous and shall be interpreted by the Company in a fashion consistent
herewith, as determined in the sole and absolute discretion of the Company. The
Company reserves the right to unilaterally amend this Plan without the consent
of any Participant in order to accurately reflect its correct interpretation and
operation, as well as to maintain an exemption from or compliance with
Section 409A of the Code.



--------------------------------------------------------------------------------

7.5 Termination. Although the Company anticipates that it will continue the Plan
for an indefinite period of time, there is no guarantee that the Company will
continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, by action of its Board of Directors or the Committee, the Company
reserves the right to discontinue its sponsorship of the Plan and to terminate
the Plan at any time in accordance with one of the following circumstances set
forth in subsections (a) through (c) below and in Treasury Regulation
Section 1.409A-3(j)(4)(ix):

(a) The Company may terminate the Plan if the termination and liquidation is not
proximate to a downturn in the Company’s financial health and:

(i) The Plan and all other plans maintained by the Company that would be
aggregated with the Plan under Treasury Regulation Section 1.409A-1(c) are
irrevocably terminated;

(ii) No payments other than payments that would otherwise be payable under the
terms of the Plan are made within 12 months following the date the Company takes
all necessary actions to terminate and liquidate the Plan;

(iii) Except with respect to the Participants who became entitled to benefits
under the terms of the Plan and any other plan maintained by the Company that
would be aggregated with the Plan under Treasury Regulation Section 1.409A-1(c)
within the first 12 months following the date such plans are irrevocably
terminated, all payments to the Participants due under the terms of such plans
must be made between the first day of the 13th month and the last day of the
24th month following the date such plans terminated; and

(iv) The Company does not adopt a plan that would be aggregated with this Plan
under Treasury Regulation Section 1.409A-1(c) within three years following the
date the Plan is terminated.

(b) The Company terminates and liquidates the Plan pursuant to irrevocable
action taken within 30 days preceding or 12 months following a “change in
control event” (defined below), provided that the Plan and all other plans
maintained by the Company that would be aggregated with the Plan under Treasury
Regulation Section 1.409A-1(c) are terminated on the same date with respect to
each participant in such plans that experienced the “change in control event,”
and all such participants receive all benefits payable under such plans within
12 months following the termination date. For purposes of this Section 7.5(b),
“change in control event” shall have the meaning set forth in Treasury
Regulation Section 1.409A-3(i)(5).

(c) The Company terminates and liquidates the Plan within 12 months of a
corporate dissolution taxed under Code Section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), provided that all
benefits payable under the Plan are distributed to Participants during the
earlier of (i) the taxable year in which the amount is actually or
constructively received, or (ii) the latest of the calendar year in which
(a) the Plan is terminated and liquidated; (b) the benefits are no longer
subject to a substantial risk of forfeiture; or (c) the payment first becomes
administratively practicable.

7.6 Governing Law.

This Plan shall be construed, governed and administered in accordance with the
laws of the State of California.



--------------------------------------------------------------------------------

7.7 Payments on Behalf of Persons Under Incapacity.

In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Committee, is considered by reason of physical or
mental condition to be unable to give a valid receipt therefore, the Committee
may direct that such payment be made to any person found by the Committee, in
its sole judgment, to have assumed the care of such person. Any payment made
pursuant to such termination shall constitute a full release and discharge of
the Committee and the Company.

7.8 Limitation of Rights and Employment Relationship.

Neither the establishment of the Plan nor any modification thereof, nor the
creating of any fund or account, nor the payment of any benefits shall be
construed as giving to any Participant or other person any legal or equitable
right against the Company except as provided in the Plan, and in no event shall
the terms of employment of any Employee or Participant be modified or in any be
effected by the provisions of the Plan.

7.9 Exempt ERISA Plan.

The Plan is intended to be an unfunded plan maintained primarily to provide
nonqualified retirement benefits for a select group of management or highly
compensated employees within the meaning of Sections 201, 301 and 401 of ERISA
and therefore to be exempt from Parts 2, 3 and 4 of Title I of ERISA.

7.10 Notice.

Any notice or filing required or permitted to be given to the Committee under
the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the principal office of the Company, directed
to the attention of the General Counsel and Secretary of the Company. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification.

7.11 Errors and Misstatements.

In the event of any misstatement or omission of fact by a Participant to the
Committee or any clerical error resulting in payment of benefits in an incorrect
amount, the Committee shall promptly cause the amount of future payments to be
corrected upon discovery of the facts and shall pay or, if applicable, cause the
Trustee to pay, the Participant or any other person entitled to payment under
the Plan any underpayment in a lump sum or to recoup any overpayment from future
payments to the participant or any other person entitled to payment under the
Plan in such amounts as the Committee shall direct or to proceed against the
Participant or any other person entitled to payment under the Plan for recovery
of any such overpayment.

7.12 Pronouns and Plurality.

The masculine pronoun shall include the feminine pronoun, and the singular the
plural where the context so indicates.

7.13 Severability.

In the event that any provision of the Plan shall be declared unenforceable or
invalid for any reason, such unenforceability or invalidity shall not affect the
remaining provisions of the Plan but



--------------------------------------------------------------------------------

shall be fully severable, and the Plan shall be construed and enforced as if
such unenforceable or invalid provision had never been included herein.

7.14 Status.

The establishment and maintenance of, or allocations and credits to, the Account
of any Participant shall not vest in any Participant any right, title or
interest in and to any Plan assets or benefits except at the time or times and
upon the terms and conditions and to the extent expressly set forth in the Plan
and in accordance with the terms of the trust, if applicable.

7.15 Headings.

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this document to be executed by its
duly authorized officer on this              2008.

 

By:  

/s/ BRIAN MCNAMEE

Its:   Senior Vice President, Human Resources



--------------------------------------------------------------------------------

APPENDIX A

 

Name of Participant

   Date of Participation    Crediting Date    Discretionary Company
Contribution

Roger Perlmutter

   January 16, 2001    September 16, 2007    $10,000,000

George Morrow

   January 19, 2001    January 19, 2006    $15,000,000



--------------------------------------------------------------------------------

APPENDIX B

Other Participating Companies

Amgen USA Inc., effective January 1, 2002



--------------------------------------------------------------------------------

APPENDIX C

For example:

 

Name of Participant

   Date of Participation    Crediting Date    Discretionary Company
Contribution Participant A    January 1, 2001    January 1, 2007    $1,000,000

If the Company were to terminate the Participant’s employment without Cause on
July 31, 2003, the Participant would be paid $430,555 ($1,000,000 x 31/72). If,
however, such a termination were to occur within 2 years after a Change of
Control of the Company and on the date of the Change of Control the Participant
hold unvested options for 10,000 shares of the Company stock and if each of such
options has an exercise price of $80 and the NASDAQ closing price of the Company
stock on the date of the Change of Control were $120, the Participant would be
paid $600,000: ($430,555 + ($1,000,000—($430,555 + (($120—$80) x 10,000)))).